Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01162-CV
____________
 
DIAGNOS, INC., Appellant
 
V.
 
HOUSTON CYCLOTRON PARTNERS, LP
d/b/a CYCLOTOPE, Appellee
 

 
On Appeal from the 133rd District
Court
Harris County, Texas
Trial Court Cause No.
2008-08850
 

 
M E M O R
A N D U M   O P I N I O N




According
to information provided to this Court, this appeal is from a judgment signed
August 4, 2008.  To date, our records show that appellant has not paid the
$175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent); Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2008) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On
January 15, 2009, notice was transmitted to the parties that the appeal was
subject to dismissal unless the filing fee was paid in ten days.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time No response was filed).
In
addition, no clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  On January 20, 2009, notification was
transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  No response was filed.
Accordingly,
the appeal is ordered dismissed. 
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.